



Exhibit 10.12


CHANGE-IN-CONTROL SEVERANCE AGREEMENT
 
This Change-In-Control Severance Agreement (this “Agreement”), dated January 8,
2019, is made by and between Veoneer Inc., a Delaware corporation (the
“Company”), and Mats Backman (the “Executive”). The effective date of this
Agreement shall be the effective date of the shall be the date that the
Executive commences employment with the Company.
BACKGROUND
The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below). The
Board believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control and to encourage the Executive’s full attention
and dedication to the Company in the event of any threatened or pending Change
in Control.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.    DEFINED TERMS. The definitions of capitalized terms used in this Agreement
are provided in Section 16 hereof.


2.    EFFECTIVE DATE; TERM; PROTECTION PERIOD.


2.1    The “Effective Date” shall mean the first date during the Term (as
defined below) on which a Change in Control occurs.


2.2    Unless earlier terminated as provided herein, the “Term” of this
Agreement shall begin on the effective date of the Executive’s Employment
Agreement with the Company (the “Employment Agreement”) and shall end on the
Executive’s date of termination as defined in the Employment Agreement. This
Agreement may be terminated by either party by giving no less 12 months written
notice to the other party; provided, however, that no such written notice may be
given during the Protection Period.


2.3    The “Protection Period” means the period commencing on the Effective Date
and ending on the second anniversary of such date.
    
3.    COMPANY’S COVENANTS. In order to induce the Executive to remain in the
employ of the Company notwithstanding the possibility, threat or occurrence of a
Change in Control and, in consideration of the Executive’s covenants set forth
in Section 4 hereof, the Company agrees, under the conditions described herein,
to pay the Executive the Severance Payment upon a Qualifying Termination during
the Protection Period. This Agreement shall not be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.


4.    THE EXECUTIVE’S COVENANTS. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the date that is six (6) months after the date of such
Potential Change of Control, (ii) the date of a Change in Control, (iii) the
date of the Executive’s resignation for Good Reason, (iv) the date of
termination of the Executive’s employment by reason of his death or Retirement,
or (v) the termination by the Company of the Executive’s employment for any
reason.





--------------------------------------------------------------------------------







5.    COMPENSATION OTHER THAN SEVERANCE PAYMENT. During the Term of this
Agreement, including during the Protection Period, the Executive’s Employment
Agreement shall remain operative in all respects (including, but not limited to,
the Executive’s right to continue to enjoy the compensation and benefits set
forth in the Employment Agreement); provided, however, that in the case of a
Qualifying Termination during the Protection Period, Section 6 of this Agreement
shall replace in its entirety (i) Section 11 of the Employment Agreement, and
(ii) any compensation and benefits that would otherwise be payable during the
notice period set forth in Section 3 of the Employment Agreement.


6.    SEVERANCE PAYMENT


6.1    If, during the Protection Period, the Executive incurs a Qualifying
Termination, then, and only if within forty-five (45) days after the Date of
Termination the Executive shall have executed a separation agreement and such
separation agreement shall not have been revoked within such time period, the
Company shall pay to the Executive a lump sum severance payment (the “Severance
Payment”), in cash, equal to one and one-half (1.5) times the sum of:


(i) the Executive’s annual base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason;


(ii) (A) the average of the annual cash bonuses earned by the Executive under
any Company annual bonus or incentive plan in the two fiscal years prior to the
Date of Termination, (B), if two fiscal years have not elapsed prior to the Date
of Termination, the annual cash bonus earned in the fiscal year prior to the
Qualifying Termination, (C), if a full fiscal year has not elapsed prior to the
Date of Termination, the Executive’s target annual cash bonus, or (D), provided
that it results in a higher bonus than the amount payable under (A) through (C),
the bonus payable for the fiscal year immediately prior to the first occurrence
of an event or circumstance constituting Good Reason; and


(iii) the sum of (A) the taxable value of the benefit of the Executive’s
Company-provided car, if any, and (B) the value of any pension benefits, in each
case, that the Executive would have been entitled to had he remained in service
for one (1) year following the Date of Termination.


In addition, the Company shall pay all relevant social costs attributable to the
lump sum severance payment described in clause (i), (ii) and (iii) above, in
accordance with relevant Swedish law.


6.2    The Severance Payment, after deduction for preliminary tax according to
law, shall be paid to the Executive in cash not later than the sixtieth (60th)
day following the Date of Termination, or such later date as may be required by
Section 17.3 hereof.


6.3    For the avoidance of doubt, the Severance Payment shall be in lieu of any
further salary payments to the Executive for periods after the Date of
Termination and any benefit otherwise payable to the Executive (including, but
not limited to, those benefits provided under the notice period set forth in
Section 3 of the Employment Agreement and Section 11 of the Employment
Agreement).


7.    TERMINATION PROCEDURES AND COMPENSATION DURING DISPUTE.


7.1    NOTICE OF TERMINATION. Any termination by the Company or the Executive of
the Executive’s employment (other than by reason of death) shall be communicated
by written Notice of Termination from one party hereto to the other party
hereto. A “Notice of Termination” shall mean a written notice which shall (i)
indicate the specific termination provision in this Agreement relied upon, (ii)
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date. Further, a
Notice of Termination for Cause is required to include a copy of a resolution
duly





--------------------------------------------------------------------------------





adopted by the affirmative vote of not less than three-quarters (3/4) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail. The failure by the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company hereunder or preclude the Company
from asserting such fact or circumstance in enforcing the Company’s rights
hereunder.


7.2    DATE OF TERMINATION. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated other than by reason of death, the date
specified in the Notice of Termination , or (ii) if the Executive’s employment
is terminated by reason of death, the Date of Termination shall be the date of
death of the Executive.


7.3    DISPUTE CONCERNING TERMINATION. Any disputes regarding the termination of
the Executive’s employment shall be settled in accordance with Section 13 hereof
(including, without limitation, the provisions regarding costs and expenses
related to arbitration). If within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the date on which
the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of the arbitrators (which is not
appealable or with respect to which the time for appeal there from has expired
and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute given by the Executive only
if such notice is given in good faith and the Executive pursues the resolution
of such dispute with reasonable diligence.


7.4    COMPENSATION DURING DISPUTE. If the Date of Termination is extended in
accordance with Section 7.3 hereof, the Company shall continue to provide the
Executive with the compensation and benefits specified in Section 5 of his
Employment Agreement, until the Date of Termination, as determined in accordance
with Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement provided, however, that in the
event that the arbitration results in a determination that the Executive is not
entitled to severance payments under the terms of this Agreement, then the
Executive shall promptly repay to the Company the compensation received by the
Executive during the extended period pursuant to this Section 7.4.


8.    NO MITIGATION; NON-DUPLICATION OF BENEFITS.


8.1    The Company agrees that, if the Executive’s employment with the Company
terminates during the Protection Period, the Executive is not required to seek
other employment or, except as otherwise provided in Section 8.2, to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to Section 6 hereof or Section 7.4 hereof. Further, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by the Executive as a result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.


8.2    Notwithstanding Section 8.1 above, the aggregate of any amounts payable
to the Executive by the Company pursuant to Section 6 or Section 7.4 herein
shall be offset and reduced to the extent necessary by any other compensation or
benefits of the same or similar type payable under local laws of any relevant
jurisdiction so that such other compensation or benefits, if any, do not augment
the aggregate of any amounts payable to the Executive by the Company pursuant to
Section 6 or Section 7.4 herein. It is intended that this Agreement not
duplicate benefits the Executive is entitled to under country “redundancy” laws
or under the Company’s severance policy, if any, any related policies, or any
other contracts, agreements or arrangements between the Executive and the
Company.


9.    SUCCESSORS: BINDING AGREEMENT.







--------------------------------------------------------------------------------





9.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
    
9.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


10.    NOTICES. All notices and all other communications hereunder shall be in
writing and shall be given by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Executive:    Mats Backman
                
If to the Company:    Veoneer, Inc.
WTC,Klarabergsviadukten 70
111 64 Stockholm, Sweden


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


11.    AMENDMENT AND WAIVER. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


12.    ENTIRE AGREEMENT. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive incurs a Qualifying Termination during the Protection Period on or
following a Change in Control.


13.    DISPUTES. Disputes regarding this Agreement (including, without
limitation, disputes regarding the existence of Cause or Good Reason) shall be
settled by arbitration in accordance with the Swedish Arbitration Act. The
arbitration shall take place in Stockholm and, unless otherwise agreed to by
both parties, there shall be three (3) arbitrators. The provisions on voting and
cumulation of parties and claims in the Swedish Procedural Code shall be applied
in the arbitration. All costs and expenses for the arbitration, whether
initiated by the Company or by the Executive, including the Executive’s costs
for solicitor, shall be borne by the Company, unless the arbitrators determine
that the Executive’s claim was frivolous and in bad faith, in which case the
arbitrators may allocate costs as they deem fit. Any payments due to the
Executive pursuant to the preceding sentence shall be made within fifteen (15)
business days after delivery of the Executive’s written request for payment
accompanied with such evidence of costs and expenses incurred as the Company
reasonably may require.


14.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with Swedish law and, where applicable, the laws of any applicable
local jurisdictions.


15.    TAXES. Any payments provided for hereunder shall be paid net of any
applicable withholding taxes required under applicable law and any additional
withholding to which the Executive has agreed.





--------------------------------------------------------------------------------







16.    DEFINITIONS. In addition to the terms defined within this Agreement, the
following terms shall have the meanings indicated below:


(A)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(B)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


(C)    “Cause” for termination by the Company of the Executive’s employment
shall mean:


(i) willful and continued failure by the Executive to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the Executive’s incapacity due to physical or mental illness or any such actual
or anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 7.1 hereof) after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or


(ii) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.


For purposes of clauses (i) and (ii) of this definition, (x) no act, or failure
to act, on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company and (y) in the event of a dispute concerning the application of this
provision, no claim by the Company that Cause exists shall be given effect
unless the Chief Executive Officer of the Company and the Executive Vice
President of Human Resources establish to the Committee by clear and convincing
evidence that Cause exists, subject to Section 7.3 hereof.


(D)    A “Change in Control” shall mean the happening of any of the following
events:


(i)    any Person becomes the Beneficial Owner of 20% or more of either (1) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any subsidiary
of the Company or (4) any acquisition of the Company by any corporation pursuant
to a reorganization, merger, consolidation or similar corporate transaction
(hereinafter referred to as a “Corporate Transaction”), if, pursuant to such
Corporate Transaction, the conditions described in clauses (1), (2) and (3) of
subparagraph (iii) below are satisfied; or


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or







--------------------------------------------------------------------------------





(iii)    The consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60% of, respectively, the outstanding shares of common
stock of the corporation resulting from such Corporate Transaction and the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction or any Person beneficially owning,
immediately prior to such Corporate Transaction, directly or indirectly, 20% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (3) individuals who were members of
the Incumbent Board constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or


(iv)    The consummation of (1) a complete liquidation or dissolution of the
Company or (2) the sale or other disposition of all or substantially all of the
assets of the Company; excluding, however, such a sale or other disposition to a
corporation, with respect to which immediately following such sale or other
disposition, (A) more than 60% of, respectively, the outstanding shares of
common stock of such corporation and the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is beneficially owned, directly, or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person (other
than the Company and any employee benefit plan (or related trust) of the Company
or such corporation and any Person beneficially owning, immediately prior to
such sale or other disposition, directly or indirectly, 20% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities, as
the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of such corporation and the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (c) individuals who were
members of the Incumbent Board constitute at least a majority of the members of
the board of directors of such corporation.


(E)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(F)    “Committee” shall mean (i) the individuals (not fewer than three in
number) who, on the date six months before a Change in Control, constitute the
Compensation Committee of the Board, plus (ii) in the event that fewer than
three individuals are available from the group specified in clause (i) above for
any reason, such individuals as may be appointed by the individual or
individuals so available (including for this purpose any individual or
individuals previously so appointed under this clause (ii)).


(G)    “Company” shall mean Veoneer, Inc. and any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


(H)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(I)    “Good Reason” shall mean the occurrence, without the Executive’s express
written consent, of any of the following after a Change in Control (or after a
Potential Change in Control, in which case all references





--------------------------------------------------------------------------------





in clauses (i) through (vii) below to a “Change in Control” shall be read as
references to the “Potential Change in Control”):


(i)    the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control other than any
such alteration primarily attributable to the fact that the Company may no
longer be a public company;


(ii)    a reduction by the Company in the Executive’s annual base salary as in
effect on the date immediately prior to the Change in Control or as the same may
be increased from time to time;


(iii)    the relocation of the Executive’s principal place of employment to a
location more than 45 kilometers from the Executive’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Executive to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;


(iv)    the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation within seven (7) days of the date such
compensation is due;


(v)    the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control;


(vii)    any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof (for purposes of this Agreement, no such purported
termination shall be effective); or


(viii)    the failure by any successor to the business of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.


A termination by the Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Executive. The Executive’s
right to terminate employment for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder. Good
Reason shall not include the Executive’s death.


(J)    “Person” shall mean any individual, entity or group within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act.


(K)    “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:







--------------------------------------------------------------------------------





(i)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;


(ii)    the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(iii)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or


(iv)     the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(L)    “Qualifying Termination” shall mean any of the following occurring during
the Protection Period:


(i) the Company’s termination of the Executive’s employment other than for Cause
or death;


(ii) the Company’s termination of the Executive’s employment by reason of his
disability, provided that the Executive was not disabled prior to the Change in
Control;


(iii) the Executive’s termination of employment for Good Reason, or


For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated during the Protection Period, if (A) the Executive’s
employment is terminated by the Company without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request or direction of a Person who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control,
(B) the Executive terminates his employment for Good Reason prior to a Change in
Control (whether or not a Change in Control ever occurs) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, or (C) the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason and
such termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs).


(M)    “Retirement” means the last day of the month preceding the Executive’s
65th birthday.


17.    U.S. Tax Code Section 409A. This Section 17 shall apply only in the event
that the Executive is or becomes a taxpayer under the laws of the United States
at any time during the Term.


17.1    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Executive as a
result of the application of Section 409A of the Code.


17.2    Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder, or a
different form of payment of such Non-Exempt Deferred Compensation would be
effected, by reason of by reason of a Change in Control or the





--------------------------------------------------------------------------------





Executive’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to the Executive, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control or termination of
employment, as the case may be, meet any description or definition of “change in
control event” or “separation from service,” as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a Change in
Control or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “change in control event”
or “separation from service,” as the case may be, or such later date as may be
required by subsection 17.3 below. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.


17.3    Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute Non-Exempt Deferred Compensation would
otherwise be payable or distributable under this Agreement by reason of the
Executive’s separation from service during a period in which he is a “specified
employee” (as defined in Code Section 409A and the final regulations
thereunder), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes), (i) the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following the
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Executive’s
separation from service (or, if the Executive dies during such period, within
thirty (30) days after the Executive’s death) (in either case, the “Required
Delay Period”); and (ii) the normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period.


17.4    Each payment of termination benefits under this Agreement shall be
considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A of the Code.


17.5    Whenever in this Agreement a payment or benefit is conditioned on the
Executive’s execution and non-revocation of a release of claims, such as the
separation agreement referenced in Section 6.1 hereof, such release must be
executed and all revocation periods shall have expired within 60 days after the
Date of Termination; failing which such payment or benefit shall be forfeited.
If such payment or benefit constitutes Non-Exempt Deferred Compensation, then,
subject to subsection 17.3 above, such payment or benefit (including any
installment payments) that would have otherwise been payable during such 60-day
period shall be accumulated and paid on the 60th day after the Date of
Termination provided such release shall have been executed and such revocation
periods shall have expired. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 60-day period.


17.6    If the Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement and if such payments or reimbursements are
includible in the Executive’s federal gross taxable income, the amount of such
expenses payable or reimbursable in any one calendar year shall not affect the
amount payable or reimbursable in any other calendar year, and the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. The right to any reimbursement for
expenses incurred or provision of in-kind benefits is limited to the lifetime of
the Executive, or such shorter period of time as is provided with respect to
each particular right to reimbursement in-kind benefits pursuant to the
preceding provisions of this Agreement. No right of the Executive to
reimbursement of expenses under this Agreement shall be subject to liquidation
or exchange for another benefit.


17.7    If the Executive is entitled to be reimbursed for any taxes under this
Agreement, such tax reimbursement payment shall be paid by the Company to the
Executive no later than December 31 of the year after the year in which the
related taxes are remitted to the applicable taxing authorities.







--------------------------------------------------------------------------------





18.    Mandatory Reduction of Payments in Certain Events. This Section 18 shall
apply only in the event that the Executive is or becomes a taxpayer under the
laws of the United States at any time during the Term.


18.1    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to the
Executive, a calculation shall be made comparing (i) the net benefit to the
Executive of the Payment after payment of the Excise Tax, to (ii) the net
benefit to the Executive if the Payment had been limited to the extent necessary
to avoid being subject to the Excise Tax. If the amount calculated under (i)
above is less than the amount calculated under (ii) above, then the Payment
shall be limited to the extent necessary to avoid being subject to the Excise
Tax (the “Reduced Amount”). The reduction of the Payments due hereunder, if
applicable, shall be made in such a manner as to maximize the economic present
value of all Payments actually made to the Executive, determined by the
Determination Firm (as defined in Section 18.2 below) as of the date of the
Change in Control using the discount rate required by Section 280G(d)(4) of the
Code.


18.2    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to Section
18.1(i) and (ii) above shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm mutually acceptable to the
Company and the Executive (the “Determination Firm”) which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments which the Executive was entitled to, but did not receive pursuant to
Section 18.1, could have been made without the imposition of the Excise Tax
(“Underpayment”). In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive, but no
later than December 31 of the year after the year in which the Underpayment is
determined to exist.


18.3    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, or if the Executive is not
a US taxpayer, this Section 18 shall be of no further force or effect.]


(signatures on the following page)







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf.










/s/ Mats Backman
Mats Backman




                        


VEONEER, INC.










/s/ Jan Carlson
Jan Carlson
Chairman and CEO Autoliv Inc.






/s/ Mikko Taipale
Mikko Taipale
EVP Human Resources
    















